              Case 21-10051-rlj7 Doc 31 Filed 04/22/21                                   Entered 04/22/21 14:50:27                 Page 1 of 17




 Fill in this information to identify the case:

 Debtor name         Lauren Engineers & Constructors, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)         21-10051-rlj
                                                                                                                                      Check if this is an
                                                                                                                                       amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                     04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                      Gross revenue
       which may be a calendar year                                                            Check all that apply                    (before deductions and
                                                                                                                                       exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                           $5,853,617.00
       From 1/01/2021 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                        $145,083,347.00
       From 1/01/2020 to 12/31/2020
                                                                                                Other


       For year before that:                                                                    Operating a business                        $189,651,428.00
       From 1/01/2019 to 12/31/2019
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue       Gross revenue from
                                                                                                                                       each source
                                                                                                                                       (before deductions and
                                                                                                                                       exclusions)

       From the beginning of the fiscal year to filing date:
       From 1/01/2021 to Filing Date                                                           Interest Income & Misc                                $2,763.00


       For prior year:
       From 1/01/2020 to 12/31/2020                                                            Interest Income & Misc                           $1,022,240.00


       For year before that:
       From 1/01/2019 to 12/31/2019                                                            Interest Income & Misc                               $40,985.00


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 21-10051-rlj7 Doc 31 Filed 04/22/21                                    Entered 04/22/21 14:50:27                      Page 2 of 17
 Debtor       Lauren Engineers & Constructors, Inc.                                                       Case number (if known) 21-10051-rlj




3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                          Dates                   Total amount of value        Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See the attached schedule SOFA 3                                                          $17,334,543.25           Secured debt
                                                                                                                                  Unsecured loan repayments
                                                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other (details on schedule
                                                                                                                                 SOFA 3)


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                           Dates                   Total amount of value        Reasons for payment or transfer
       Relationship to debtor
       4.1.    See the attached schedule SOFA 4                                                           $2,368,324.76          (details on schedule SOFA 4)


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken
       Origin Bank                                               Sweep and application of funds on deposit.                    March 4, 2021           $1,383,156.54
       9805 Katy Freeway, Suite 200                              Last 4 digits of account number:
       Houston, TX 77024


 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 21-10051-rlj7 Doc 31 Filed 04/22/21                                      Entered 04/22/21 14:50:27                      Page 3 of 17
 Debtor       Lauren Engineers & Constructors, Inc.                                                         Case number (if known) 21-10051-rlj



               Case title                                        Nature of case               Court or agency's name and               Status of case
               Case number                                                                    address
       7.1.    See the attached schedule                                                                                                  Pending
               SOFA 7                                                                                                                     On appeal
                                                                                                                                          Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                      Description of the gifts or contributions                Dates given                               Value

       9.1.    Children's Miracle Network                        Donation
               205 West 700 South
               Salt Lake City, UT 84101                                                                                   July 5, 2019                        $3,000.00

               Recipients relationship to debtor
               n/a


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss                Value of property
       how the loss occurred                                                                                                                                        lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                Who was paid or who received                         If not money, describe any property transferred           Dates                    Total amount or
                the transfer?                                                                                                                                    value
                Address




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 21-10051-rlj7 Doc 31 Filed 04/22/21                                  Entered 04/22/21 14:50:27                       Page 4 of 17
 Debtor        Lauren Engineers & Constructors, Inc.                                                     Case number (if known) 21-10051-rlj



                 Who was paid or who received                        If not money, describe any property transferred           Dates            Total amount or
                 the transfer?                                                                                                                           value
                 Address
       11.1.                                                                                                                   April 12,
                                                                                                                               2020 - $840
                                                                                                                               May 23,
                                                                                                                               2020 -
                                                                                                                               $1,360
                                                                                                                               February
                                                                                                                               12, 2021 -
                                                                                                                               $4,840
                                                                                                                               Feruary 12,
                                                                                                                               2021 - $800
                                                                                                                               February
                                                                                                                               26, 2021 -
                                                                                                                               $12,640
                                                                                                                               March 31,
                                                                                                                               2021 -
                 Kell C. Mercer                                                                                                $19,880
                 Kell C. Mercer, PC                                                                                            April 8,
                 1602 E. Cesar Chavez Street                                                                                   2021 -
                 Austin, TX 78702                                                                                              $2,878                  $48,914.00

                 Email or website address
                 kell.mercer@mercer-law-pc.com

                 Who made the payment, if not debtor?
                 Debtor



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
                Who received transfer?                           Description of property transferred or                  Date transfer          Total amount or
                Address                                          payments received or debts paid in exchange             was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     1101 ESE Loop                                                                                             1/1/2020 to Petition Date
                 Tyler, TX 75701

 Part 8:       Health Care Bankruptcies

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case 21-10051-rlj7 Doc 31 Filed 04/22/21                                   Entered 04/22/21 14:50:27                  Page 5 of 17
 Debtor      Lauren Engineers & Constructors, Inc.                                                      Case number (if known) 21-10051-rlj



15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
           Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services         If debtor provides meals
                                                                 the debtor provides                                                  and housing, number of
                                                                                                                                      patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
           Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?

                     No Go to Part 10.
                     Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Lauren Corporation 401(k) and Profit Sharing Plan                                          EIN: XX-XXXXXXX

                    Has the plan been terminated?
                     No
                     Yes

                     No Go to Part 10.
                     Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Kamtech Service Pension Plan                                                               EIN:

                    Has the plan been terminated?
                     No
                     Yes

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                   Last 4 digits of         Type of account or          Date account was            Last balance
                Address                                          account number           instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case 21-10051-rlj7 Doc 31 Filed 04/22/21                                   Entered 04/22/21 14:50:27                  Page 6 of 17
 Debtor      Lauren Engineers & Constructors, Inc.                                                      Case number (if known) 21-10051-rlj




       None
       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       Tony Conder Storage Rental                                    Joel Ordway                          Business Records - Storage            No
       4150 Southwest Drive, Suite 210                                                                    Unit 17                               Yes
       Abilene, TX 79606-2292



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None
       Owner's name and address                                      Location of the property             Describe the property                            Value
       See the attached schedule SOFA 21                             See the attached                     See the attached schedule                  Unknown
                                                                     schedule SOFA 21                     SOFA 21 (personal items of
                                                                                                          former employees and
                                                                                                          Whitener family)


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
           Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
           Yes. Provide details below.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 21-10051-rlj7 Doc 31 Filed 04/22/21                                   Entered 04/22/21 14:50:27                        Page 7 of 17
 Debtor      Lauren Engineers & Constructors, Inc.                                                      Case number (if known) 21-10051-rlj



       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.                                                     Industrial construction (New York                EIN:
             Lauren E&C, Inc. (inactive)                                                                                    XX-XXXXXXX
             901 S. First Street                              corporation)
             Abilene, TX 79602                                                                                 From-To


    25.2.                                                     Holding company (Delaware                        EIN:
             Lauren Candada, Inc.                                                                                           XX-XXXXXXX
             901 S. First Street                              corporation)
             Abilene, TX 79602                                                                                 From-To      Aug. 5, 2011 to present

    25.3.                                                     Industrial construction (Alberta                 EIN:
             Lauren Engineers &                                                                                             81999-2140
             Constructors ULC                                 Unlimited Liability Company)
             901 S. 1st Street                                                                                 From-To      Dec. 24, 2013 to present
             Abilene, TX 79602


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Condley and Company                                                                                                        Jan 1, 2018 to
                    993 North Third                                                                                                            present
                    Abilene, TX 79602

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

             None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Condley and Company                                                                                                        Jan. 1, 2018 to
                    993 North Third                                                                                                            present
                    Abilene, TX 79602

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

             None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 21-10051-rlj7 Doc 31 Filed 04/22/21                                   Entered 04/22/21 14:50:27                   Page 8 of 17
 Debtor      Lauren Engineers & Constructors, Inc.                                                      Case number (if known) 21-10051-rlj



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Condley and Company
                    993 North Third
                    Abilene, TX 79602

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address
       26d.1.       Origin Bank
                    9805 Katy Freeway, Suite 200
                    Houston, TX 77024
       26d.2.       Bowen, Miclette, and Britt Insurance
                    1111 North Loop, Suite 400
                    Houston, TX 77008

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
                Name of the person who supervised the taking of the                          Date of inventory       The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       The Lauren Corporation                         901 S. First Street                                 Shareholder                           100%
                                                      Abilene, TX 79602

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Becky Whitener                                 1147 Elmwood                                        Chairperson of Board of               0%
                                                      Abilene, TX 79605                                   Directors

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jack Shoemate                                  6838 Prestonshire Lane                              Chief Executive Officer and           0%
                                                      Dallas, TX 75225                                    President
                                                                                                          Director
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Matt Higgins                                   3157 CR 154                                         Chief Financial Officer               0%
                                                      Tuscola, TX 79562                                   Director

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       John Hyland                                    2326 Valholla Court                                 Executive Vice President              0%
                                                      Abilene, TX 79606

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Randy Barbee                                   P.O. Box 772                                        Executive Vice President              0%
                                                      Hawley, TX 79525



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 21-10051-rlj7 Doc 31 Filed 04/22/21                                   Entered 04/22/21 14:50:27                  Page 9 of 17
 Debtor      Lauren Engineers & Constructors, Inc.                                                      Case number (if known) 21-10051-rlj



       Name                                           Address                                             Position and nature of any              % of interest, if
                                                                                                          interest                                any
       Dave Weatherly                                 339 Alexandra                                       Executie Vice President                 0%
                                                      Tuscola, TX 79562

       Name                                           Address                                             Position and nature of any              % of interest, if
                                                                                                          interest                                any
       Clay Boyce                                     706 Maji Road                                       Executive Vice President                0%
                                                      Whitehouse, TX 75791

       Name                                           Address                                             Position and nature of any              % of interest, if
                                                                                                          interest                                any
       Curtis Stanley                                 508 Conrad Hilton Blvd                              Vice President                          0%
                                                      Cisco, TX 76437

       Name                                           Address                                             Position and nature of any              % of interest, if
                                                                                                          interest                                any
       John Cotton                                    12522 State Hwy 31E                                 Vice President                          0%
                                                      Brownsboro, TX 75756



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


       No
           Yes. Identify below.

       Name                                           Address                                             Position and nature of any          Period during which
                                                                                                          interest                            position or interest
                                                                                                                                              was held
       Randy Lipps                                    8725 Saddle Lake Spur                               Chief Operating Officer             until May 2020.
                                                      Abilene, TX 79602

       Name                                           Address                                             Position and nature of any          Period during which
                                                                                                          interest                            position or interest
                                                                                                                                              was held
       Mike Breed                                     144 Coronado Bend                                   Executive Vice President            until September
                                                      Fort Worth, TX 76108                                                                    2020.

       Name                                           Address                                             Position and nature of any          Period during which
                                                                                                          interest                            position or interest
                                                                                                                                              was held
       Kevin Porter                                   1102 Oldham Lane                                    Vice President                      under December
                                                      Abilene, TX 79602                                                                       2020.

       Name                                           Address                                             Position and nature of any          Period during which
                                                                                                          interest                            position or interest
                                                                                                                                              was held
       Todd Meek                                      1150 Rainey Creek Ranch Road                        Vice President                      until September
                                                      Abilene, TX 79602                                                                       2020.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 21-10051-rlj7 Doc 31 Filed 04/22/21                                    Entered 04/22/21 14:50:27                   Page 10 of 17
 Debtor      Lauren Engineers & Constructors, Inc.                                                      Case number (if known) 21-10051-rlj



               Name and address of recipient                     Amount of money or description and value of             Dates                Reason for
                                                                 property                                                                     providing the value
       30.1 See schedule SOFA 4                                                                                                               See schedule
       .                                                                                                                                      SOFA 4

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
           Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    The Lauren Corporation                                                                                     EIN:        XX-XXXXXXX

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
           Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         April 22, 2021

 /s/ Jack Shoemate                                                      Jack Shoemate
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         CEO

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                   Case 21-10051-rlj7 Doc 31 Filed 04/22/21   Entered 04/22/21 14:50:27   Page 11 of 17
  SOFA - 3


Vendor Name                               Street                                City             State Zip          Total
                                                                                                                    Payments

1904 GRAND PARKWAY NORTH LP               2537 S. GESSNER RD., STE 250          HOUSTON          TX    77063      $ 111,490.24
4D EXCAVATING, INC.                       16495 W 1-20 SERVICE RD               ODESSA           TX    79763      $    14,390.00
ADAM BENEVIDES                            129 SW 4TH ST                         HAMLIN           TX    79520      $    10,936.00
ADVANTAGE EQUIPMENT RENTAL & SALES, LLC   3501 OLD GRANBURY ROAD                GRANBURY         TX    76049      $    16,450.40
                                          1401 MINERAL AVE                      LAS VEGAS        NV    89106      $ 300,642.46
ALL COPY                                  PO BOX 545                            ABILENE          TX    79604      $     8,452.88
ALLENSWORTH & PORTER, L.L.P.              100 CONGRESS AVE. SUITE 700           AUSTIN           TX    78701      $ 595,097.26
AMERICAN ARBITRATION ASSO. INC            1633 BROADWAY                         NEW YORK         NY    10019-6707 $    31,477.40
ANDERSON BRYANT, LLC                      6000 S FM 1788 UNIT A                 MIDLAND          TX    79706      $     7,653.43
ANIXTER, INC.                             1601 Waters Ridge Rd                  Lewisville       TX    75057      $    24,962.36
ASSOCIATED SUPPLY CO.                     P.O. BOX 3888                         LUBBOCK          TX    79452      $ 345,652.04
AT & T                                    PO BOX 105414                         ATLANTA          GA    30348-5414 $     7,104.97
AT&T                                      P.O. BOX 5019                         CAROL STREAM     IL    60197      $    28,690.76
AVEVA SOFTWARE, LLC                       26561 RANCHO PARKWAY SOUTH            LAKE FOREST      CA    92630      $    65,722.90
BARCO RENT A TRUCK                        717 SOUTH 5600 WEST                   SALT LAKE CITY   UT    84104      $    83,447.45
BBVA COMPASS                              P. O. BOX 10566                       BIRMINGHAM       AL    35296      $ 446,500.00
BIGGE CRANE AND RIGGING CO                10700 BIGGE AVE                       SAN LEANDRO      CA    94577      $ 217,062.89
BIGGE EQUIPMENT COMPANY                   1000 SOUTH MCCASLIN BLVD              SUPERIOR         CO    80027      $    47,065.09
BLACK JACK ENERGY SERVICES, LL            17530 CR 265                          CLYDE            TX    79510      $ 518,620.43
BLUE CROSS BLUE SHIELD OF TX              DEPT 1134                             DALLAS           TX    75312-1134 $ 973,322.86
BRAUN INTERTEC CORPORATION                11001 HAMPSHIRE AVENUE SOUTH          MINNEAPOLIS      MN    55438      $    33,843.20
CD FARM & OILFIELD DOZER                  4910 CR 260                           ANSON            TX    79501      $    27,000.00
CDW DIRECT, LLC                           200 N. MILWAUKEE AVE.                 VERNON HILLS     IL    60061-1577 $    25,142.65
CENTRAL TEXAS IRON WORKS, INC             1000 WINCHELL DR.                     WACO             TX    76702-2555 $ 201,726.74
CG Investments, LP                        PO Box 4737                           Houston          TX    77210-4737 $    13,425.00
Child Support - PR                        Various States                                                          $    52,213.42
CMC CONSTRUCTION SERVICES                 SUITE 300                             HOUSTON          TX    77079      $    29,310.51
CODY KENDRICK                             210 TAYLOR                            TUSCOLA          TX    79562      $    10,560.00
CONDLEY AND COMPANY, L.L.P.               P.O. BOX 2993                         ABILENE          TX    79604-2993 $    40,450.00
CONSOLIDATED ELECTRICAL DISTRIBUTORS, INC 9311 BAY AREA BLVD.                   PASADENA         TX    77507      $     9,991.30
CONSTELLATION NEW ENERGY, INC             111 MARKET PLACE, 5th FLR             BALTIMORE        MD    21202      $    21,597.90
DATROO TECHNOLOGIES LLC                   1302 HIGHLAND AVE.                    ABILENE          TX    79605      $    13,093.92
DAVID MCCLAIN                             609 CHERRY ST                         BAIRD            TX    79504      $    10,176.00
DNOW L.P                                  7402 N ELDRIDGE PKWY                  HOUSTON          TX    77041      $    34,596.79
DOOLEY TACKABERRY, INC                    1515 W 13TH STREET                    DEER PARK        TX    77536      $ 164,222.09
EDGEN MURRAY CORPORATION                  18444 HIGHLAND, RD                    BATON ROUGE      LA    70809      $    21,469.71
Internal Revenue Service                  P.O. Box 932100                       Louisville       KY    40293-2100 $ 1,662,287.63
ELLIOTT ELECTRIC SUPPLY, INC              4281 CRAWFORD DR.                     ABILENE          TX    79602      $ 202,472.26
EMOT FCU                                  471 CYPRESS ST.                       ABILENE          TX    79601      $    23,440.72
ENERGY FIELD EQUIPMENT SERVICES LLC       39 S. YORK ROAD                       DILLSBURG        PA    17019      $ 216,066.00
ENTERPRISE RENT A CAR                     ATTN: ACCTS RECEIVABLE                MORRISVILLE      NC    27560-8436 $    23,594.56
EXAKTIME INNOVATIONS, INC                 27001 AGOURA RD, STE 280              CALABASAS        CA    91301      $    17,365.14
Fidelity Investments                      100 Magellan Way KE33                 Covington        KY    41015      $ 231,095.98
                  Case 21-10051-rlj7 Doc 31 Filed 04/22/21   Entered 04/22/21 14:50:27   Page 12 of 17


FLOW-ZONE LLC                          3504 DWAYNE ROAD                        ROSHARON       TX   77583        $    45,075.37
FRANK'S SUPPLY CO. INC                 3311 STANFORD DRIVE NE                  ALBUQUERQUE    NM   87107        $    11,108.08
G-FORCE & ASSOCIATES, INC              5200 WEST HIGHWAY 377                   TOLAR          TX   76476        $    40,635.00
GOINS CRANE SERVICE, INC               PO BOX 5276                             ABILENE        TX   79608        $    19,170.00
GRAINGER, INC                          100 GRAINGER PKWY                       LAKEFOREST     IL   60045-5201   $    15,936.04
GRAYBAR ELECTRIC CO., INC              1601 South Treadaway                    Abilene        TX   79602        $ 570,445.23
GREAT PLAINS EQUIPMENT RENTAL LLC      802 EAST 34TH ST                        LUBBOCK        TX   794041       $    98,418.88
H & E EQUIPMENT SERVICES, INC          1700 South Sam Houston                  Houston        TX   77047        $ 405,073.78
HAIL ICE COMPANY LLC                   4555 E. UNIVERSITY BLVD                 ODESSA         TX   79762        $     7,855.20
HERC RENTALS INC                       PO BOX 936257                           ATLANTA        GA   31193        $    68,022.56
HYDRO BLIND SOLUTIONS                  5500 TWIN CITY HWY                      PORT ARTHUR    TX   77642        $    25,595.81
HYTORC                                 333 RT. 17 NORTH                        MAHWAH         NJ   07430        $    25,229.36
IPFS CORPORATION                       1055 BROADWAY, 11TH FL                  KANSAS CITY    MO   64105        $ 489,829.22
ISN SOFTWARE CORP.                     3232 McKINNEY, STE 1500                 DALLAS         TX   75204        $     7,675.20
JAMES AND LUTHER INC                   6461 TAMA STREET                        EL PASO        TX   79932        $     8,590.00
JAMES, COODE, & HOBSON, INC.           4210 HAWKINS ST. NE                     ALBUQUERQUE    NM   87109        $     9,500.00
JARED GEERS                            207 S GRAND ST                          CLARENCE       MO   63437        $    10,592.00
JAS FORWARDING USA INC                 6165 BARFIELD RD                        ATLANTA        GA   30328        $    17,050.00
JOULE PROCESSING LLC                   3800 BUFFALO SPEEDWAY, SUITE 525        HOUSTON        TX   77098        $    76,056.27
JPH HOLDINGS, LLC                      16619 ALDINE WESTFIELD RD               HOUSTON        TX   77032        $ 106,073.67
LOCKWOOD PARTNERS LLC                  P.O. BOX 53466                          HOUSTON        TX   77052        $ 262,323.69
LONESTAR TECHNOLOGY                    LANE 11 SAHANLWAS COLONY S              PUNE                411052       $ 270,000.00
MANHATTAN TELECOMMUNICATIONS CORPORATION
                                       55 WATER STREET                         NEW YORK       NY   10041        $    15,953.63
MCMAHON,SUROVIK,SUTTLE PC              400 PINE ST. STE 800                    ABILENE        TX   79601        $     7,200.00
MDA SCAFFOLDING, LLC                   PO BOX 7589                             ODESSA         TX   79760        $    10,751.44
MIDSTREAM VALVE PARTNERS, LLC          25349 BOROUGH PARK DRIVE                SPRING         TX   77380        $    39,765.07
MOBIL STEEL INTN'L, INC                13830 S. WAYSIDE DR                     HOUSTON        TX   77048        $    26,928.16
MUTUAL OF OMAHA INSURANCE COMPANY      3300 MUTUAL OF OMAHA PLAZA              OMAHA          NE   68175        $    89,166.43
NEW MEXICO TAXATION & REVENUE          P. O. BOX 630                           SANTA FE       NM   87504        $    78,549.08
NEW MEXICO TAXATION & REVENUE          P. O. BOX 630                           SANTA FE       NM   87504        $    20,501.96
NORTH TEXAS CRANE - WEST DIVISION      2403 NORTH COUNTY ROAD 1140             MIDLAND        TX   79705        $    21,095.00
Obermayer Rebmann Maxwell & Hippel LLP Centre Square West                      Philadelphia   PA   19102-2101   $    10,503.86
OLDCASTLE INFRASTRUCTURE, A CRH CO.    1100 HERITAGE PARKWAY                   MANSFIELD      TX   76063        $    28,320.00
Origin Bank                            1101 ROC Lane                           Ruston         LA   71270        $ 2,177,391.66
PAMELA DENNEY                          391 CR 3645                             CLIFTON        TX   76634        $    42,180.27
PC CONNECTION, MACCONNECTION           730 MILLFORD RD                         MERRIMACK      NH   03054        $    10,586.58
PENN TOOL SALES AND SERVICE , INC      625 BEV RD                              YOUNGSTOWN     OH   44512        $    11,454.74
PERFORMANCE CONTRACTING, INC           11145 THOMPSON AVE                      LENEXA         KS   66219        $ 1,526,569.97
PERMIAN BASIN MATERIALS LLC            P. O. BOX 14168                         ODESSA         TX   79768        $    15,218.28
PETRIN LLC                             1405 COMMERCIAL DR                      PORT ALLEN     LA   70767        $    15,787.53
PIPELINE SUPPLY & SERVICE, INC         PO BOX 301130                           HOUSTON        TX   77230-1130   $     7,782.58
POWER ENGINEERING SERVICES, INC.       9179 SHADOW CREEK LANE                  CONVERSE       TX   78109        $ 236,956.72
REINFORCING STEEL SUPPLY INC.          13730 AVE K                             AUSTIN         TX   78728        $    25,235.61
RELEVANT INDUSTRIAL, LLC               9750 WEST SAM HOUSTON PARKWAY NORTH     HOUSTON        TX   77064        $    25,889.67
REXEL USA                              DEPT. 0902                              DALLAS         TX   75312-0902   $ 213,588.14
RITTER FOREST PRODUCTS                 P. O. Box 1265                          NEDERLAND      TX   77627        $    19,669.05
                   Case 21-10051-rlj7 Doc 31 Filed 04/22/21   Entered 04/22/21 14:50:27   Page 13 of 17


ROYCE BROOKS GARAGE                     809 OAK                                 ABILENE        TX   79602        $     9,240.49
SAFERACK, LLC                           730 ELECTRIC DR.                        SUMTER         SC   29153        $   304,015.96
SAFETY PLUS, LLC                        1410 COLLEGE AVE                        SNYDER         TX   79549        $    11,745.12
SEGEL LOGISTICS LLC                     2538 GATEBURY CIRCLE                    ATLANTA        GA   30341        $    27,067.12
SERRANO SERVICES, INC                   79 CROUCH ROAD                          VICTORIA       TX   77905        $    11,550.00
SHERWIN WILLIAMS CO. - ABILENE          2266 INDUSTRIAL BLVD.                   ABILENE        TX   79602-8030   $    11,197.67
SOUTH TEXAS DUMPSTERS                   9346 TX-106 LOOP                        SAN ANTONIO    TX   78263        $    78,721.72
SPIDER PLOW INC                         6825 EAST TENNESSEE AVE                 DENVER         CO   80224        $   147,553.44
SPIRE CONSULTING GROUP, LLC             114 WEST 7TH ST., STE 1300              AUSTIN         TX   78701        $   202,468.50
SUNBELT RENTALS, INC                    2341 DEERFIELD DR.                      FORT MILL      SC   29715        $   150,077.93
SUNSTATE EQUIPMENT CO., LLC             5552 E. WASHINGTON ST.                  PHOENIX        AZ   85034        $    81,198.14
T F HUDGINS                             4405 DIRECTORS ROW                      HOUSTON        TX   77092        $   100,612.35
TACTICAL AUTOMATION INC                 24165 IH-10 WEST                        SAN ANTONIO    TX   78257        $   206,416.07
TANK CONNECTION LLC                     3609 N 16TH ST                          PARSONS        KS   67357        $   168,228.60
TEXAS ReEXCAVATION LC                   5114 RAILROAD STREET                    DEER PARK      TX   77536        $    54,531.25
TEXAS WORKFORCE COMMISSION              P.O. Box 149037                         Austin         TX   78714-9037   $   161,208.81
THE HARKER GROUP LLC                    8 S. ATLANTA ST.                        OWASSO         OK   74055        $    21,710.30
THE REYNOLDS COMPANY                    2680 SYLVANIA CROSS                     FT. WORTH      TX   76137        $    17,400.96
TIOGA PIPE SUPPLY CO., INC              2450 WHEATSHEAF LN                      PHILADELPHIA   PA   19137        $    74,856.10
TRAVIS INDUSTRIES                       7902 SE LOOP 410                        SAN ANTONIO    TX   78223        $   352,784.00
TRIBRIDGE HOLDINGS LLC.                 4830 W. KENNEDY BLVD, STE 890           TAMPA          FL   33609        $     8,756.25
TROY VINES INC                          2817 RANKIN HIGHWAY                     MIDLAND        TX   79706        $    16,061.34
TRUELINE CONSTRUCTION LAYOUT, LLC       9918 MCCULLOUGH AVE                     SAN ANTONIO    TX   78216        $    42,028.00
TURNAROUND TRANSPORTATION, INC          1052 JAN LEE DR.                        BURKBURNETT    TX   76354        $    13,304.13
TX COMPTROLLER OF PUBLIC ACCTS          P.O. BOX 149348                         AUSTIN         TX   78714-9348   $    76,081.94
UNITED RENTALS (North America)          FIVE GREENWICH OFFICE PARK              GREENWICH      CT   06831-5180   $   180,292.48
UTILITY SERVICE OFFICE                  PO BOX 3479                             ABILENE        TX   79604        $    12,560.11
VALVE SOURCE, INC                       4115 GREENBRIAR DR., STE B              STAFFORD       TX   77477        $    67,409.02
VERMEER EQUIPMENT OF TEXAS, INC         3025 STATE HWY 161                      IRVING         TX   75062        $    22,349.37
VIC ICE COMPANY                         PO BOX 110                              YOAKUM         TX   77995        $     7,740.64
WELDFIT CORP. DBA WELDFIT SERVICES      4133 SOUTHERLAND                        HOUSTON        TX   77092        $   171,848.00
WEST TEXAS DUMPSTERS                    6100 LAKE FORREST DR                    ATLANTA        GA   30328        $   320,919.22
WESTERN STATES FIRE PROTECTION          5200 PASADENA AVE NE                    ALBUQUERQUE    NM   87113        $    21,000.00
WILLIAM HOLMES                          302 STALLION RD                         ABILENE        TX   79606        $     9,853.24
WILLIAMS SCOTSMAN                       3232 S. 48th ST                         PHOENIX        AZ   85040        $    12,010.91
WIND TURBINE & ENERGY CABLES CORP.      777 TERRACE AVE.                        HASBROUCK      NJ   07604        $    30,170.63
WTG Fuels , INC.                        P.O. Box 1215                           Abilene        TX   79604        $    75,655.95
                                    Case 21-10051-rlj7 Doc 31 Filed 04/22/21                          Entered 04/22/21 14:50:27                        Page 14 of 17
    SOFA - 4
                                                                                                                             Net
               Insider's Name                     Address             City    State   Zip                  Dates          Compensation       Expenses           Total           Reasons for payment or transfer
Cleve Whitener                          1147 Elmwood             Abilene      Tx            79605   1/13/2020-1/12/2021   $   2,852.70   $           -     $     2,852.70   Salary and/or expense reimbursement
Becky Whitener                          1147 Elmwood             Abilene      Tx            79605   1/13/2020-1/12/2021   $ 109,705.25   $           -     $   109,705.25   Salary and/or expense reimbursement
Lauren Whitener                         1147 Elmwood             Abilene      Tx            79605   1/13/2020-1/12/2021   $  30,588.34   $           -     $    30,588.34   Salary and/or expense reimbursement
Jack Shoemate                           6838 Prestonshire Ln     Dallas       Tx            75225   1/13/2020-1/12/2021   $ 118,573.72   $     33,586.65   $   152,160.37   Salary and/or expense reimbursement
Matt Higgins                            3157 CR 154              Tuscola      Tx            79562   1/13/2020-1/12/2021   $ 150,909.39   $      2,670.48   $   153,579.87   Salary and/or expense reimbursement
John Hyland                             2326 Valholla Court      Abilene      Tx            79606   1/13/2020-1/12/2021   $ 130,166.84   $      1,762.80   $   131,929.64   Salary and/or expense reimbursement
Randy Barbee                            PO Box 772               Hawley       Tx            79525   1/13/2020-1/12/2021   $ 114,034.39   $        491.20   $   114,525.59   Salary and/or expense reimbursement
Dave Weatherly                          339 Alexandra            Tuscola      Tx            79656   1/13/2020-1/12/2021   $ 128,028.93   $      5,786.24   $   133,815.17   Salary and/or expense reimbursement
Clay Boyce                              706 Maji Rd              Whitehouse   Tx            75791   1/13/2020-1/12/2021   $ 146,800.87   $     15,400.63   $   162,201.50   Salary and/or expense reimbursement
Curtis Stanley                          508 Conrad Hilton Blvd   Cisco        Tx            76437   1/13/2020-1/12/2021   $ 461,222.14   $     38,002.09   $   499,224.23   Salary and/or expense reimbursement
John Cotten                             12522 State Hwy 31E      Brownsboro   Tx            75756   1/13/2020-1/12/2021   $ 114,846.14   $     14,425.96   $   129,272.10   Salary and/or expense reimbursement
Whitener Family Limited Partnership I   901 South First          Abilene      Tx            79602   1/13/2020-1/12/2021   $         -    $    748,470.00   $   748,470.00   Rent
Case 21-10051-rlj7 Doc 31 Filed 04/22/21                   Entered 04/22/21 14:50:27   Page 15 of 17
SOFA - 7


BAE Ordnance Systems, Inc. v. Lauren Engineers & Constructors, Inc.—Holston

Cause No. 01-18-0000-7856
American Arbitration Association
Filed: February 14, 2018
Nature of claim: Commercial project dispute
Status: Resolved but still pending. Arbitration was dismissed without prejudice by panel.
In July 2020 settlement documents were prepared and exchanged, but BAE has not signed and
returned. Lauren reached out again on January 12, 2021.
Opposing counsel:
Elizabeth W. Newsom (Beth)
Deputy Chief Counsel
Combat Mission Systems
BAE Systems Platforms & Services
2000 15th Street North, Suite 1100
Arlington, Virginia 22201 USA
571-317-9917
beth.newsom@baesystems.com

Luce, Roy (no suit has been filed)
OSHA Claim Number: 1564355
Alleged wrongful termination claim also including an alleged retaliation claim for filing OSHA
complaint. Mr. Luce is represented by:
Eric Roberson
Kilgore & Kilgore PLLC
3109 Carlisle Street
Dallas, Texas 75204-1194
enr@kilgorelaw.com
214-379-0817 direct
214-969-9099
214-253-0133 fax
Claim has been turned over to insurance carrier. Insurance carrier agreed to provide a defense
on July 27, 2020

Manulife Property Portfolio Inc. v. Lauren Engineers & Constructors, ULC; Lauren Services ULC;
Lauren Concise, Inc., Lauren Engineers & Constructors, Inc.; Lauren Services Inc.; The Lauren
Corporation; Lauren Canada, Inc.; Thomas Modisett; Cleve C. Whitener; Irene Stewart, XYZ Inc.;
ABC LTD.; and John Doe.
Case No. 1701-06659
Queen’s Bench of Alberta in the Judicial Centre of Calgary
Statement of Claim Filed: May 17, 2017
Nature of claim: Landlord is seeking at least $3.9 million in damages for a variety of causes of
actions and claims.
Status: pending but seemingly dormant


  File: Secured/Litigation Matters Including Claims/2018                                   Page 1 of 2
Case 21-10051-rlj7 Doc 31 Filed 04/22/21                   Entered 04/22/21 14:50:27   Page 16 of 17


The Lauren entities are represented by:
Joshua D. Fraese, Partner
#2100, 440 – 2nd Avenue SW, Calgary, AB, Canada T2P 5E9
403-776-0507
Josh.Fraese@RoseLLP.com

Lauren Engineers & Constructors, Inc. v. Hanwha QCells EPC USA, LLC (Hanwha filed
counterclaim)
Case No. 012000050926
American Arbitration Association
Filed: April 29, 2020

Nature of claim: Commercial project dispute. Lauren sought payment for work performed
pursuant to a subcontract with Hanwha. Lauren also filed a lien in Ector County on April 15, 2020
for (the same) work performed as of that date. Lauren also filed a suit to foreclose the lien in
Ector County state court on April 29, 2020.
Status: Resolved on November 16, 2020

AIG v. Lauren Engineers & Constructors, Inc.
CASE #: 3:19-CV-01742-S
U.S. District Court Northern District of Texas
Filed: July 19, 2019
Nature of suit: Recovery of attorney fees dispute
Status: Resolved on September 24, 2020
Marshae Essett vs. Lauren Engineers and Constructors; Charge No. 450-2019-04810C
Filed: Turned in to insurance as potential 04/19/2020
Nature of claim: EEOC
Status: EEOC issued a Case Close Dismissal Notice on 8/10/2020. Essett has until 11/10/2020 to
pursue a private law suit.




  File: Secured/Litigation Matters Including Claims/2018                                   Page 2 of 2
Case 21-10051-rlj7 Doc 31 Filed 04/22/21              Entered 04/22/21 14:50:27     Page 17 of 17




SOFA - 25
Stephanie Vicars – Tool box in the shop

Ricardo Martinez – Tool box in the shop

Sergio Martinez – Tool box in the shop

Ruben Rodriquez – Tool box in the shop

Manuel Rodriquez – Tool box in the shop

Kyle Payne – tool box in the shop

Zenny Balleza – Tool box in the shop

Chris Torress- Tool box in the shop

Jame pierce – Tool box in the shop

Allen Oxford – Tool box in the shop

Ricky vicar personal items in the back shop office

Randy Barbee – personal items in the office (small coffee maker in break room)

David Weatherly – personal items in the office

Kyle Stewart –personal items in the office at south 18th and south 1st

Glenn Garrison – personal items in the office

Richard Havins – personal items in the office

David Brown – personal items in the office

David McWright –personal items in the office

11 Pile Drivers at Fab Shop (belong to Whitener Family Limited Partnership I, LP)

Excavator at Fab Shop

Dogs living at Fab Shop (belong to Lauren Whitener)

Framed Pictures at Office (belong to Becky Whitener)
